DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/26/2022
Claim 1 is amended.
Claims 10-11 are cancelled.
Claims 1-9 and 12-15 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 1/26/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The Applicant’s arguments are directed to Alaoui (see p. 7-8), which is not used in the current rejection. Rather, Kreuzer (DE 202019002225) is used to address the amended claim limitation “an upper air gap provided between the heating element, including associated circuitry, and the battery.” 

	
Priority
The Applicant’s claim to benefit to international application PCT/US14/66709 and US application 14/948186 is noted. However, applications PCT/US14/66709 and 14/948186 do not provide written description for the claimed invention of claim 1. Specifically, the applications do not describe, for example, “a screen”. Therefore, the claims will be examined with an effective filing date of 8/1/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gammerler et al. (US 2019/0159514; of record) in view of Nefraoui (US 2009/0178686; of record), and Kreuzer (DE 202019002225 U1; see machine translation).
Regarding claim 1, Gammerler discloses a heater adapted to fit on the head of a hookah to transfer heat to shisha in the hookah (abstract), the head (110; Fig. 19) includes the heater (1, 10) comprising:
a chimney (10) a lower mounting bracket (41) and an upper mounting bracket (31) (collectively interpreted as a housing) permitting air flow (Paragraph 58; equivalent to a ventilated housing);
an upper heating coil (5; Fig. 1; equivalent to a heating element) a lower heating coil (6);
a heating shield or plate (20; equivalent to a screen) located between the upper heating coil and the head (see Fig. 1 and 19); and
a ventilation space between the heating coil and the heat shield (Paragraph 69) which defined by a Height G (see Fig. 7; equivalent to a lower air gap), 
at least one venting opening (see Fig. 3; interpreted as the top of the upper mounting bracket);
wherein the heating coils (5, 6) heating shield (20) are between the upper and lower mounting brackets (see Fig. 3),
wherein the heating plate has holes disposed along its body (Paragraph 62; see Fig. 2) such that mixed air is drawn through the plurality of vents and into the tobacco (Paragraph 105, 108).

    PNG
    media_image1.png
    520
    873
    media_image1.png
    Greyscale

Gammerler further discloses controlling the flow of heating and cool air which passes through the heat shield to the tobacco (paragraph 69) and a power supply (90) that includes a power supply input (91) (i.e. a corded connection).  
	However, Gammerler does not explicitly teach wherein the screen is finer than the smokable organic substance so that the smokable organic substance does not pass through screen. 
	Nefraoui teaches a smokable material containment vessel (abstract), the vessel (10) comprises small air holes or perforations (24) that allow for air or smoke to flow down into the passageway, wherein the perforations are sized and positioned for optimal smoking enjoyment (Paragraph 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the holes of Gammerler as suggested by Nefraoui, including decreasing the size of the holes, in order to obtain the predictable result of optimizing the air flow for optimal smoking enjoyment (Nefraoui; Paragraph 35) and because such a modification involves a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Regarding the claim limitation “so that the smokable organic substance does not pass through screen” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of modified Gammerler discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics.
Moreover, modified Gammerler does is silent as to a battery, the battery are located within the housing, wherein the battery is opposite the heating element from the screen; an upper air gap provided between the heating element, including associated circuity, and the battery; and wherein the venting opening provides access form the outside of the housing into the upper air gap.
Kreuzer teaches a battery-operated heating device for a hookah (para. 3; Fig. 2-3) comprising a housing (6) including heating elements (8), a rechargeable battery (3) located within the housing (see Fig. 2) and located on top of the heating elements (see Fig. 2) and a turntable (5; “upper air gap”) provided between the battery and the heating element (see Fig. 2) which allows for the regulation of air (para. 6), along with air inlets (“venting opening”) to achieve a chimney effect (para. 3).  Kreuzer teaches prior art heating device for hookahs were designed without a rechargeable battery (para. 2) and suggests improving these prior art hookah heating devices by using a battery-operated heating device (para. 3). 
Regarding the claim limitation “the heating element, including associated circuitry,” one of ordinary skill in the art would appreciate that the heating elements in Kreuzer are necessarily electrically connected to the battery in order to operate. Therefore, Kreuzer teaches the heating elements inherently include associated circuitry. The Examiner further notes that Kreuzer teaches a substantially similar arrangement to the embodiment shown in Fig. 12B of the instant invention, which does not illustrate the location of associated circuitry. 
 
    PNG
    media_image2.png
    594
    505
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Gammerler’s corded connection for Kreuzer’s rechargeable battery in order to use the heater in a mobile manner that does not require a stationary power supply (Kreuzer; para. 6). Moreover, it would have been obvious to one of ordinary skill to have arranged the rechargeable battery on to be above the heating element and adding a turntable and air inlets between the battery and the heating element as in Kreuzer to the housing of Gammerler in order to create a chimney effect which increases the temperature of the heating device, lowers the power consumption, and achieves a more efficient heating (Kreuzer; para. 3). 
Regarding claim 2, modified Gammerler further discloses lower fitting tabs (45, 46; interpreted as ridges) to couple to the head (Paragraph 106). 

Regarding claim 4, modified Gammerler discloses the use of rubber bands to secure the heat transfer plate to the head (Paragraph 106).

Regarding claim 5, modified Gammerler discloses the heating coil comprising two apertures (see annotated Fig. 4), wherein air flows through the chimney via a chimney effect (Paragraph 72; equivalent to air passes through the heating element) and through the heat shield to vaporize the tobacco (Paragraph 79). It is noted that the claim does not require the air to flow through the perforation, and merely requires the air to flow through the heating element.

    PNG
    media_image3.png
    696
    546
    media_image3.png
    Greyscale

Regarding claim 12, modified Gammerler discloses that the heating coils are perforated (see annotated Fig. 4). Modified Gammerler further discloses that air enters the air inlets in the turntable and through passes to the heater (Kreuzer; para. 4, 6; see arrow in Fig. 2). One of ordinary skill in the art would appreciate that the air would flow through the upper and lower air gaps (see Fig. 1 above). 

Regarding claim 13, modified Gammerler discloses small air holes or perforations (Nefraoui; 24) that allow for air or smoke to flow down into the passageway, wherein the perforations are sized and positioned for optimal smoking enjoyment (Nefraoui; Paragraph 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the holes of Gammerler as suggested by Nefraoui, including decreasing the size of the holes, in order to obtain the predictable result of optimizing the air flow for optimal smoking enjoyment (Nefraoui; Paragraph 35) and because such a modification involves a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).

Regarding claim 14, modified Gammerler discloses a heat shield between the battery and the rest of the interior space (see Fig. 2 of Kreuzer; the housing and/or the air gap is considered to be thermal insulation). 

    PNG
    media_image4.png
    594
    486
    media_image4.png
    Greyscale


Regarding claim 15, the instant specification describes:
“In addition to the heat shield 1310, the battery 1260 is adjacent an upper surface of the heating head 1200, and that upper surface is exposed to outside air flow, and therefore may remain cooler than the interior upper air gap 1270 of the heating head. Further, in some embodiments additional ventilation (not shown) may be provided to cool the battery 1260.” (Paragraph 119).

Regarding the claim limitation “wherein air passing into the upper air gap by way of the venting opening cools the battery prior to passing through the heating element,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, since modified Gammerler discloses the same configuration as instantly described (the insulation adjacent to the air inlet (see Fig. 2 of Kreuzer) such that ambient air passes into the space adjacent the insulation) modified Gammerler is capable of being operated in similar if not identical claimed characteristics.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gammerler et al. in view of Nefraoui and Kreuzer as applied to claim 1 above, and further in view of Gammerler et al. (US 10206424; hereby Gammerler ‘424; of record).
Regarding claim 3, modified Gammerler discloses the apparatus as discussed above with respect to claim 1.
However, modified Gammerler is silent as to nodules on a bottom surface of the screen.
Gammerler ‘424 teaches a radiant heater adapted to fit on the head of a hookah (abstract) comprising a heat transfer plate (20; Fig. 1, 6) comprising a plurality of nubs (26) disposed on the lower face of the heat transfer plate (Column 7, lines 39-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added nubs as in Gammerler ‘424 to the bottom of the heating plate of Gammerler in order to achieve the predictable result of allowing access to the tobacco on the bottom of the head thereby allowing for more even heating of the tobacco (Gammerler ‘424; Column 7, lines 39-48).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gammerler et al. in view of Nefraoui and Kreuzer as applied to claim 1 above, and further in view of Benjamignan et al. (US 2017/0099873; of record) and Obeidallah (US 2016/0029696).
Regarding claim 6, modified Gammerler discloses the heating head as discussed above with respect to claim 1, wherein the heating coils are centered in the chimney (see Fig. 1).
However, modified Gammerler is silent as to a PCB located adjacent an outer wall of the heating head. 
	Benjamignan teaches an electrically powered hookah (abstract) comprising a programmable controller (26), wherein the controller is a printed circuit board (PCB) including a processor (261) and programmable memory (262), the PCB is in electrical communication with heating elements (20) I/O elements (56) and sensors (17) (Paragraph 42). 
Obeidallah teaches an electrical heating device for water pipes (abstract) comprising a housing (301; Fig. 3a-b) comprising a heating element (302) and circuitry (303) comprising a rechargeable battery (305), thermostat (306), safety fuse (307) potentiometer (308) for enabling user control of a desired temperature (Paragraph 37), switch (309), a controller (313), a user interface (314), and memory (315), wherein the circuitry is used to allow a user to input and maintain a desired temperature range (Paragraph 47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the circuitry of Obeidallah to the electric heater of modified Gammerler in order allow a user to safely configure the device for any desired temperature suitable for vaporizing or combusting an aromatic substance (Obeidallah; Paragraph 45). Furthermore, it would have been obvious to said skilled artisan to have combined the processor and programmable memory as in modified Gammerler to be a PCB as in Benjamignan in order to achieve the predictable result of generating feedback signals from sensors to control the output of the heating unit (Benjamignan; Paragraph 62) because using a one piece construction instead of a two piece construction is merely a matter of obvious engineering choice (see MPEP 2144.04IV)(B)).

Regarding claim 7, modified Gammerler is silent as to a heat insulating shield insulating the PCB and battery from the heating element.
Obeidallah further teaches that the housing keeps the device’s circuitry in thermal isolation from the heating element (Paragraph 12).
It would have been obvious to said skilled artisan to have added a housing constructed of any material suitable material to provide thermal isolation between the heating element and the circuitry as suggested in Obeidallah to the heater of modified Gammerler in order to protect the circuitry from damage by the heat radiated from the heating element (Obeidallah; Paragraph 38). 

Regarding claim 8, modified Gammerler discloses that the heating coils are perforated (see annotated Fig. 4 above) such that air travels through the air inlet (Kreuzer; para. 3)  pass the heater elements, warming the air; cooler air is drawn into the area below the heater elements via the ventilation space between the chimney and heat transfer plate, and mixes with the heated air; the mixed air is drawn through the plurality of vents and into the tobacco (Paragraph 105; interpreted as the only path between an interior of the heating head and the bowl).

Regarding claim 9, modified Gammerler is silent as to at least one PCB vent provided in the outer wall.
Benjamignan further the programmable controller (26), wherein the controller is a printed circuit board (PCB) including a processor (261) and programmable memory (262), the PCB is in electrical communication with heating elements (20) I/O elements (56) and sensors (17) (Paragraph 42), and air holes (25; “PCB vent”) provided in the electronic chamber (23) to help cool the electronic components (Paragraph 40).
It would have been obvious to said skilled artisan to have added air holes as in Benjamignan to the electronic chamber of modified Gammerler in order to help cool the electronic components (Benjamignan; Paragraph 40) thereby preventing the electronic components from overheating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712